DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 are, drawn to a method of forming a peptide of Formula (1)
	P1-Asx-Xaa1-Xaa2-P2,
ligating a first peptide of Formula (I)
P1-Asx-Xaa3-Leu-COOH/CONH2: (Il)
to a second peptide of Formula (III)
H2N-Xaa1-Xaa2-P2 (Ill), 
wherein P1 and P2 are each independently any peptide, modified or unmodified, wherein; Asx is Asp or Asn; wherein Xaa1 is any naturally occurring amino acid; Xaa2 is any naturally occurring amino acid with the exception of Pro, and wherein Xaa3 is any naturally occurring amino acid, enzymatically cleaving the bond between “Asx” and “Xaa3” in the first peptide of Formula (II) and ligating the fragment P1-Asx of the first peptide via its C-terminus to the N-terminus of the second peptide of Formula (III) to form a ligated peptide of Formula (I), wherein the enzymatic cleavage between "Asx" and "Xaa1" and the ligation reaction of the fragment P1-Asx are catalyzed by a peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) under conditions suitable for said cleavage and ligation reaction , classified in C12N9/93.

s 13-19 are, drawn to a method of preparing a dimer, oligomer, or multimer of
one or more peptides of interest, the method comprising providing one or more peptides of interest having C-terminal Asx-Xaa3-Leu-COOH/CONH) residues and a scaffold molecule having two or more copies of N-terminal H2N-Xaa1-Xaa2 residues or, alternatively, providing one or more peptides of interest having N-terminal H2N-Xaa1-Xaa2 residues and a scaffold molecule having two or more copies of C-terminal Asx-Xaa3-Leu-COOH/CONH) residues, wherein Asx is Asp or Asn; wherein Xaa1 is any naturally occurring amino acid; wherein Xaa2 is any naturally occurring amino acid with the exception of Pro; and wherein Xaa3 is any naturally occurring amino acid, providing a peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1); preparing a mixture of the one or more peptides of interest, the scaffold molecule, and the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1); subjecting the mixture to conditions that allow the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) to catalyze the ligation of the one ese-or more peptides of interest to the scaffold molecule, classified in C12N9/93.

III. Claim 20 is drawn to a method of modifying or tagging a surface of a target cell by one or more peptides of interest, the method comprising providing the one or more peptides of interest having C-terminal Asx-Xaa3-Leu-COOH/CONH); residues and/or having N-terminal 
H2N-Xaa1-Xaa2 residues, wherein Asx is Asp or Asn; wherein Xaa3 is any naturally occurring amino acid; providing a peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1); contacting the target cell with the one or more peptides of interest and the peptide
ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO: 1); and subjecting the target cell to conditions that allow the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID .
Inventions I, II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are related by virtue of using ligases having the activity of  OaAEP1 comprising a Cys247Ala mutation. However the methods are distinct because invention I is a method that of forming a peptide of Formula (1) P1-Asx-Xaa1-Xaa2-P2 that does not involve ligation of more than 2 peptides or proteins and invention 2 encompasses a method of forming oligomers or multimer. Group III involves modifying or targeting a cell by one or more peptides. Thus each one of the inventions cannot be carried out together thus must encompass a materially different design.
  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 10, 2021